Citation Nr: 1814496	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  13-06 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a thyroid nodule, to include as due to exposure to biological hazards.

3.  Entitlement to service connection for a lung nodule, to include as due to exposure to biological hazards.

4.  Entitlement to service connection for cardiomyopathy, claimed as chest pain.  

5.  Entitlement to service connection for gastroenteritis, to include as due to exposure to biological hazards. 

6.  Entitlement to service connection for ulcers, to include as due to exposure to biological hazards.

7.  Entitlement to service connection for gastroesophageal disorder (GERD), to include as due to exposure to biological hazards..  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from June 2006 to December 2007, which included service in the Southwest Asia Theater of Operations. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from May and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In October 2017, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims file. 

The issue of entitlement to service connection for tinnitus has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The claims are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board finds that additional development is warranted in order ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims.  38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159.

Cardiomyopathy

The Veteran is seeking service connection for cardiomyopathy, initially claimed as "chest pain."  Specifically, he alleges that he began experiencing cardiovascular symptoms during service and those symptoms have continued since.  

Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including cardiomyopathy, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113 (West 2012); 38 C.F.R. §§ 3.307 (a), 3.309(a) (2017). 

In the present case, the Veteran separated from service on December 28, 2007.  He filed his initial claim for service connection for chest pain within one year of his separation from service, on December 10, 2008.  The Veteran has noted complaints of cardiac symptoms including dizziness, shortness of breath, and chest pressure since active duty.  The VA treatment records corroborate the Veteran's report of ongoing cardiovascular symptoms from active duty through the present.  

The Veteran was provided a VA examination in January 2009.  At that time, the VA examiner provided a diagnosis of cardiomyopathy and determined it was not due to his military service.  The examiner failed to provide any rationale to support that conclusory statement, to include a finding of whether the Veteran's diagnosed cardiomyopathy may have manifested as chest pain or other observable symptoms during his military service, or within one year of separation.  As such, this examination to this extent is inadequate and a new examination is warranted.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Bilateral Hearing Loss

The Board notes the Veteran's military occupational specialty (MOS) was field artillery.  The Veteran's DD Form 214 also shows he served in a designated imminent danger pay area in Iraq.  As such, his military noise exposure during service is conceded.  

Initially, in connection with his claim in February 2009, the Veteran presented for a VA examination, and the examiner determined that he did not have bilateral hearing loss for VA purposes or hearing loss in service.  Subsequently, during the appellate period, the evidence shows that the Veteran has since been diagnosed with bilateral hearing loss and has also been issued hearing aids.  See September 2015 VA Examination for Posttraumatic Stress Disorder (PTSD).  Given that the Veteran has a current diagnosis of bilateral hearing loss, and it is conceded that he had military noise exposure, a new VA examination must be conducted in order to confirm if he has bilateral hearing loss in compliance with the provisions of 38 C.F.R. § 3.385 and, if so, whether it is attributable to his military service.  

Biological Hazards

The Veteran asserts that he suffers from a lung nodule and a thyroid tumor as a result of exposure to biological hazards during his military service and, specifically, as a result of his service in the Southwest Asia Theater of Operations.  

Similarly, he contends that he was treated for various gastric/ abdominal disorders during service, to include ulcers, GERD, and gastroenteritis, and those disorders have persisted since his separation.  The Veteran also asserts they are the result of exposure to biological hazards during his military service and, specifically, as a result of his service in the Southwest Asia Theater of Operations.  

As such, VA must consider whether service connection is warranted for his claimed disorders as due to a qualifying chronic disability or an undiagnosed illness related to his service in the Persian Gulf.  

In this regard, the Board notes that under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran for disability due to undiagnosed illness and medically unexplained chronic multi symptom illness.  Pursuant to the regulation, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1)).  For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. 

Lung Nodules and Thyroid Tumor

The Veteran's service treatment records do not contain any references to exposure to biological hazards.  However, an October 2008 chest CT showed the existence of a lobe on the left lower lung which exhibited characteristics of a granuloma.  A specific diagnosis was not provided. 

VA treatment records during the appellate period also contains diagnoses for both lung and thyroid nodules.  However, these records do not contain any opinions as to the nature and etiology of the nodules.  See April 2016 VA Treatment Record.  

The only VA examination of record is dated from January 2009.  At that time, it was noted that a CAT scan of the chest showed a left lower lobe nodule that is likely secondary to a granuloma.  The examiner failed to provide any opinion as to the etiology of the granuloma to which the lobe nodule was attributed.  As such, this examination is inadequate for rating purposes and a new examination to address the nature and etiology of lung and thyroid nodules, to include as due to exposure to biological hazards, is warranted.  Barr, supra.  

GERD, Ulcers, Gastroenteritis

The Veteran's service treatment records note his complaints of abdominal pain and indicate that he received a CT scan of the abdomen, which provided diagnoses of colitis and acute gastroenteritis.  See May 2007 CT Scan.   

Following service, the Veteran has continued to assert that he suffers from various abdominal problems to include GERD, gastroenteritis, and ulcers.  In fact, VA treatment records dated in September 2009, May 2013, and September 2013 confirm diagnoses of ulcers, gastroenteritis, and GERD, respectively.  

In January 2009, the Veteran was scheduled for a VA examination for his claimed abdominal disabilities.  The VA examiner determined the Veteran suffers from GERD without ulcers, which is minimally disabling.  It was also determined the Veteran does not suffer from any residuals of his in-service gastroenteritis.  The VA examiner also commented that the Veteran's GERD is unlikely due to his military service.  No further rationale was provided.  The Board notes the VA January 2009 VA examiner failed to adequately consider and address the Veteran's competent reports of suffering from persistent and recurrent symptoms of abdominal pain since his military service, merely 1 year prior to the examination.  As failure to comment on the Veteran's reports renders this examination inadequate for rating purposes, a new VA examination is necessary to clarify whether the Veteran has current diagnoses of GERD, ulcers, and gastroenteritis.  Further, additional comment on the nature and etiology of any diagnosed disorder, to include as due to exposure to biological hazards, is warranted.  Barr, supra.  

On remand, any VA treatment records dated since June 2017 should be associated with the electronic claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records dated since June 2017 and associate them with the electronic claims file. 

2.  Schedule the Veteran for a VA examination with the appropriate specialist to determine the nature and etiology of his diagnosed cardiomyopathy.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's cardiomyopathy first manifest in service or within one year of discharge, or is otherwise medically related to service.

The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.  

The designated examiner should additionally consider that in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached. 
		
3.  Schedule the Veteran for a VA audiological evaluation to determine the nature and etiology of his bilateral hearing loss.  The entire claims file must be made available to the designated examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should clearly identify whether the Veteran has a hearing loss disability according to the requirements of 38 C.F.R. § 3.385.  Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a current hearing loss disability was incurred in service or are otherwise medically related to service, to include noise exposure therein. 

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account.

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached

4.  Schedule the Veteran for a VA Gulf War examination to address the nature, extent, onset, and/or etiology of the claimed nodules on the lung and thyroid, as well as the claimed abdominal disorders of GERD, ulcers, and gastroenteritis.  The examiner/s should review the claims file and note this review in the report.  The examiner/s should provide an explanation or rationale for each opinion provided.

a) With respect to the nodules on the lungs and thyroid, the examiner should: 

i) State whether it is at least as likely as not that any of the claimed disorders pertaining to the lung or thyroid can be attributed to known clinical diagnoses. 

ii) If the examiner attributes any current disorder pertaining to nodules on the lung and thyroid to known clinical diagnoses, the examiner must state whether it is at least as likely as not that any such diagnosis is related to or had its onset in service or is otherwise related to service.  In doing so, the examiner must acknowledge and discuss any lay report of recurrent symptoms since service.

iii) If the examiner finds the Veteran's symptoms cannot be attributed to known diagnoses or if the examiner finds that the Veteran has a medically unexplained chronic multi symptom illness, the examiner should indicate if the symptoms are chronic (i.e., have they existed for six months or more or exhibited intermittent episodes of improvement and worsening over a six-month period) and the examiner should indicate if they have become manifest to a compensable degree at any time after his military service, or were first manifest in service.

iv)  The examiner should comment, if possible, on whether nodules on the lungs or thyroid may be due to exposure to biological hazards.  

b) With respect to the abdominal disorders, claimed as GERD, ulcers, and gastroenteritis, the examiner should: 

i) State whether it is at least as likely as not that any of the claimed abdominal disorders can be attributed to known clinical diagnoses. 

ii) If the examiner attributes any current abdominal disorder to known clinical diagnoses, the examiner must state whether it is at least as likely as not that any such diagnosis is related to or had its onset in service or is otherwise related to service.  In doing so, the examiner must acknowledge and discuss any lay report of recurrent symptoms since service.

iii) If the examiner finds the Veteran's symptoms cannot be attributed to known diagnoses or if the examiner finds that the Veteran has a medically unexplained chronic multi symptom illness, the examiner should indicate if the symptoms are chronic (i.e., have they existed for six months or more or exhibited intermittent episodes of improvement and worsening over a six-month period) and the examiner should indicate if they have become manifest to a compensable degree at any time after his military service, or were first manifest in service.

iv)  The examiner should comment, if possible, on whether nodules on the claimed abdominal disorders may be due to exposure to biological hazards.  

The designated examiner should additionally consider that in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion.

All findings, along with a fully articulated medical rationale for all opinions expressed should be set forth in the examination report.

5.  Then readjudicate the appeal.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



	(CONTINUED ON NEXT PAGE)





______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


